UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6617


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL CHRISTOPHER DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:94-cr-00239-JAB-1)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Christopher Davis, Appellant Pro Se.         Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul    Christopher   Davis     appeals    the   district    court’s

order   granting   his   18   U.S.C.   § 3582(c)      (2006)   motion    for   a

reduction in sentence.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Davis, No. 2:94-cr-

00239-JAB-1 (M.D.N.C. Apr. 22, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2